IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-123

                                         No. 308A21

                                  Filed 16 December 2022

     IN THE MATTER OF C.G.




           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 278 N.C. App. 416, 2021-NCCOA-344, affirming an order

     entered on 7 February 2020 by Judge Doretta Walker in District Court, Durham

     County.   On 27 October 2021, this Court allowed respondent’s petition for

     discretionary review to consider an additional issue. Heard in the Supreme Court on

     20 September 2022.


           Joshua H. Stein, Attorney General, by James W. Doggett, Deputy Solicitor
           General, and South A. Moore, General Counsel Fellow, for the State.

           Glenn Gerding, Appellate Defender, by Katy Dickinson-Schultz, for respondent-
           appellant.

           Disability Rights North Carolina by Lisa Grafstein, Holly Stiles, and Elizabeth
           Myerholtz for Disability Rights North Carolina, National Association of Social
           Workers, Promise Resource Network, and Peer Voice North Carolina, amici
           curiae.


           ERVIN, Justice.

¶1         This case and its five companions raise an important issue regarding the

     constitutional rights of those who face the prospect of involuntary commitment as a

     result of mental illness. More specifically, these cases require us to address the
                                            IN RE C.G.

                                          2022-NCSC-123

                                        Opinion of the Court



     question of whether a trial court presented with a petition to have an individual

     involuntarily committed for additional inpatient treatment pursuant to N.C.G.S.

     § 122C-261 et seq. violates that person’s due process rights by conducting a hearing

     concerning the petition in the absence of counsel representing the State on the

     grounds that the use of such procedures violates the respondent’s right to an

     impartial tribunal. In addition, respondent argues that, even if no due process

     violation occurred in this case, the trial court’s written findings of fact failed to

     support its conclusion that respondent was mentally ill and posed a danger to himself

     so that he could be involuntarily committed pursuant to N.C.G.S. § 122C-268(j).

¶2         A majority of the Court of Appeals held that the proceedings, as conducted, did

     not result in a due process violation and that the trial court’s findings were sufficient

     to support a prima facie inference that respondent could not care for himself. In re

     C.G., 278 N.C. App. 416, 2021-NCCOA-344, ¶¶ 25, 36.              The dissenting judge

     disagreed with his colleagues’ decision with respect to the due process issue without

     directly commenting upon the sufficiency of the trial court’s findings.        Id. ¶ 46

     (Griffin, J., dissenting). After careful consideration of the arguments advanced in the

     parties’ briefs, we affirm the decision of the Court of Appeals with respect to the due

     process issue for the reasons set forth in In re J.R., ___ N.C. ___, 2022-NCSC-127, but

     reverse the Court of Appeals’ decision to affirm the trial court’s order to have
                                               IN RE C.G.

                                             2022-NCSC-123

                                           Opinion of the Court



     respondent involuntarily committed on the grounds that the record evidence and the

     trial court’s findings did not support that determination.

                                      I.      Background

     A. Involuntary Commitment Statutory Scheme

¶3         Any person “who has knowledge of an individual who has a mental illness and

     is either (i) dangerous to self, as defined in [N.C.G.S. §] 122C-3(11)a., or dangerous to

     others, as defined in [N.C.G.S. §] 122C-3(11)b., or (ii) in need of treatment in order to

     prevent further disability or deterioration that would predictably result in

     dangerousness,” may file an affidavit delineating the facts upon which the affiant’s

     opinion is based and seeking the entry of an order to have the respondent taken into

     custody for examination. N.C.G.S. § 122C-261(a) (2021). If, after reviewing the

     affidavit, a clerk or magistrate “finds reasonable grounds to believe that the facts

     alleged in the affidavit are true” and that the respondent appears to satisfy one of the

     three relevant statutory criteria, the clerk or magistrate shall order that the

     respondent be taken into custody. N.C.G.S. § 122C-261(b).

¶4         After the respondent has been taken into custody, a commitment examiner has

     twenty-four hours within which to determine if the respondent “has a mental illness”

     and “is dangerous to self . . . or others” so as to warrant inpatient commitment.
                                            IN RE C.G.

                                          2022-NCSC-123

                                        Opinion of the Court



     N.C.G.S. § 122C-263(c), (d)(2).1     In the event that the examiner concludes that

     inpatient commitment is justified, the respondent will be admitted for treatment to a

     mental health unit known as a “24-hour facility,” N.C.G.S. §§ 122C-3(14)(g), -262(d)

     (2021), with the examiner being required to prepare a report that specifically

     recommends that the respondent receive inpatient treatment and having the option,

     if no one has already sought to have the respondent involuntarily committed, to file

     an involuntary commitment petition after completing the examination, N.C.G.S.

     § 122C-261(d). Within twenty-four hours after the respondent’s arrival at a 24-hour

     facility, a physician, other than the one that conducted the initial examination, must

     examine the respondent and, upon determining that the respondent is mentally ill

     and constitutes a danger to himself or others, hold the respondent at the facility

     pending a hearing before the district court, with the second examiner also being

     required to prepare a report containing his or her commitment recommendation.

     N.C.G.S. § 122C-266(a), (c).

¶5         Within ten days after the respondent has been taken into custody, the district

     court must hold a hearing for the purpose of determining whether the respondent

     should remain involuntarily committed. N.C.G.S. § 122C-268(a). At this hearing,




           1   The commitment examiner must be a physician, eligible psychologist, or other
     health, mental health, or substance abuse professional certified to perform evaluations by
     the Secretary of the Department of Health and Human Services. N.C.G.S. §§ 122C-
     3(8a), -263.1.
                                            IN RE C.G.

                                          2022-NCSC-123

                                        Opinion of the Court



     the respondent is entitled to be represented by counsel of his own choosing or

     appointed by the trial court, N.C.G.S. §§ 122C-268(d), -270(a); to have the

     commitment reports filed in support of the decision to commit the respondent and

     other relevant documents shared with the trial court, N.C.G.S. §§ 122C-

     263(3), -266(c), -269(b); and to have the right to confront and cross-examine witnesses,

     including the commitment examiners, N.C.G.S. § 122C-268(f). As a prerequisite for

     the respondent’s continued involuntary commitment, the trial court must find “by

     clear, cogent, and convincing evidence” that the respondent is mentally ill and

     presents a danger to himself or others and make written findings of fact in support

     of that determination. N.C.G.S. § 122C-268(j). If the trial court makes the necessary

     findings, it is authorized to order that the respondent continue to be involuntarily

     committed in an inpatient facility for a period not to exceed ninety days. N.C.G.S. §

     122C-271(b)(2).

     B. C.G.’s Case

¶6         On 30 January 2020, Dr. Phillip Jones, a physician practicing at Duke

     University Medical Center, signed an affidavit and petition requesting that

     respondent be involuntarily committed on the grounds that he was mentally ill and

     presented a danger to himself. According to the affidavit, respondent had arrived at

     the emergency department earlier that day while exhibiting “psychotic and

     disorganized” behavior, with his Assertive Community Treatment team having been
                                            IN RE C.G.

                                          2022-NCSC-123

                                        Opinion of the Court



     “unable to stabilize his psychosis in the outpatient environment.”2 According to Dr.

     Jones, respondent needed to be hospitalized “for safety and stabilization” given that

     he was “so psychotic [that] he is unable to effectively communicate his symptoms and

     [he] appears to have been neglecting his own self-care,” with his difficulties having

     included a failure to take his prescribed medication. In addition, Dr. Jones completed

     a “First Examination for Involuntary Commitment” report that contained the same

     findings.   Based upon this affidavit, a magistrate concluded that there were

     reasonable grounds to believe that respondent was mentally ill and a danger to

     himself and ordered that respondent be taken into custody for inpatient treatment at

     Duke.

¶7           On 31 January 2020, Dr. Miles Christensen completed a second examination,

     during which he observed that respondent had “talk[ed] to other people in the room

     during [the] interview,” claimed that “god[’]s people [were] putting voices in [his]

     head,” and repeatedly stated that he was “[b]lessed and highly favored.” According

     to Dr. Christensen, respondent would begin crying intensely without any apparent

     cause and, when asked to identify the goals that his hospitalization was intended to




             2An Assertive Community Treatment team is “a community-based group of medical,
     behavioral health[,] and rehabilitation professionals who use a team approach to meet the
     needs of an individual with severe and persistent mental illness.” Assertive Community
     Treatment, N.C. Dep’t of Health and Hum. Servs., https://www.ncdhhs.gov/divisions/mental-
     health-developmental-disabilities-and-substance-abuse/adult-mental-health-
     services/assertive-community-treatment (last visited Nov. 15, 2022).
                                            IN RE C.G.

                                          2022-NCSC-123

                                        Opinion of the Court



     accomplish, replied, “I don’t know, 90, 40, 50 pounds probably?” and stated that he

     wanted to gain weight. Dr. Christensen diagnosed respondent with schizoaffective

     disorder and concluded that respondent was a danger both to himself and to others.

¶8         On 7 February 2020, the trial court held a hearing for the purpose of

     determining whether respondent should be released or remain in the custody of Duke

     for further inpatient treatment. Although an assistant public defender was present

     to represent respondent, no counsel appeared on behalf of the State or Duke. At the

     outset, respondent’s trial counsel objected to proceeding with the hearing in the

     absence of counsel for the State or Duke, arguing that the trial court could not “on its

     own initiat[ive]—or volition . . . conduct the business of the State.” In overruling

     respondent’s objection, the trial court noted that, while the district attorney’s office,

     the attorney general’s office, and Duke had all declined to participate, it did not

     believe that it could ignore its own statutory obligation to conduct the required

     hearing “as a result of people failing to do their duty[.]” In addition, respondent’s

     trial counsel unsuccessfully sought dismissal of the involuntary commitment petition

     on the grounds that the findings contained in the first and second commitment

     examination reports were nothing more than conclusory statements that did not

     suffice to sustain an involuntary commitment order.

¶9         After the completion of these preliminary proceedings, the trial court called Dr.

     Max Schiff, a physician who was involved in respondent’s treatment, to inform the
                                             IN RE C.G.

                                           2022-NCSC-123

                                         Opinion of the Court



       court concerning “whether or not [he could] give [the trial court] enough evidence on

       this to go forward.” Although respondent’s trial counsel objected to the calling of Dr.

       Schiff as a witness on the grounds that Dr. Schiff had not performed either of the

       examinations that had resulted in respondent’s commitment, the trial court overruled

       respondent’s objection, explaining that, “if he doesn’t know anything about this case,

       you can keep making your objection and we will go from there.”

¶ 10         According to Dr. Schiff, respondent “has a long-standing history of mental

       illness with psychosis” and “currently carries a diagnosis of schizoaffective disorder,

       for which he’s been treated since his late teens.” In addition, Dr. Schiff stated that

       respondent’s ACT team had initially brought him to the emergency room “in order to

       evaluate him for an acute change in his mental status with increasing

       disorganization, hallucinations, delusions, [and] abnormal psychomotor behavior,”

       including reports that respondent had been “wandering around the streets” and

       throwing away the medication that he needed in order to remain stable. At the time

       that he examined respondent following the latter’s arrival in the psychiatric unit, Dr.

       Schiff asserted that respondent “continued to demonstrate very profound

       disorganization of thought and behavior responding to hallucinations or internal

       stimuli,” that it was “very difficult to elucidate a narrative from [respondent],” and

       that respondent claimed that “thoughts were being inserted into his head and

       occasionally controlling him, as well as containing derogatory content that was quite
                                             IN RE C.G.

                                           2022-NCSC-123

                                         Opinion of the Court



       disturbing to him.” After the trial court asked for clarification about this aspect of

       his testimony, Dr. Schiff explained that respondent “was complaining of feeling that

       thoughts were being inserted into his head, that he could hear other people’s thoughts

       or voices in his head,” and that these thoughts or voices provided respondent “with

       derogatory content that was quite disturbing to him and made it difficult for

       [respondent] to attend to a normal interview.”

¶ 11         According to Dr. Schiff, while respondent had been compliant with the

       treatment that had been provided to him at Duke, he had informed the hospital staff

       that he did not believe that he really needed medication or hospitalization and that

       he did not have any longstanding mental health problems. Dr. Schiff expressed

       concern that, despite respondent’s improvement while under Duke’s care, “if he were

       to be discharged, . . . there would be an immediate decompensation, given his

       continued level of disorganization and the hallucinations which are disturbing to him

       and, in the past, have led him to have aggressive behaviors in the community.” In

       addition, Dr. Schiff informed the trial court that, during his time at Duke, respondent

       had “been the victim of assaults on a number of occasions as well as in the context of

       both his substance use and decompensated primary psychotic disorder.” In response

       to the trial court’s inquiry concerning how long Duke wished to retain respondent in

       involuntary commitment and what treatment plan Duke had in mind for respondent,

       Dr. Schiff indicated that Duke was seeking an additional thirty-day period of
                                             IN RE C.G.

                                           2022-NCSC-123

                                         Opinion of the Court



       involuntary commitment and that Duke would continue to administer the

       medications that had been provided to respondent since his arrival.

¶ 12         On cross-examination, Dr. Schiff testified that, while he had not conducted

       either of the evaluations that had been performed in connection with respondent’s

       commitment or signed either of respondent’s evaluations, he had attended

       respondent’s second evaluation and currently served as respondent’s attending

       physician. After acknowledging that respondent’s ACT team would be able to assist

       respondent outside the hospital, Dr. Schiff pointed out that, at the time that it had

       brought respondent to the emergency room, respondent’s ACT team had concluded

       that “they could no longer support him in the community based on his level of

       disorganization and decompensation.” Dr. Schiff said he had no knowledge of any

       efforts that respondent might have made to harm himself but noted that “there has

       been some aggression and aggressive behavior before” while stating that “[respondent

       has] put himself in situations that would place him in danger and could place him in

       danger again.”

¶ 13         After the completion of Dr. Schiff’s testimony, respondent’s trial counsel called

       respondent to testify. When asked if he lived with anyone, respondent replied that

       he lived with “[my] brother and my friend. My—he’s my brother first, but he’s my

       friend second. I was in a relationship with him for 8, 9, 10 years. But it wasn’t be

       nothing sexually wise like that with him again.” In addition, respondent testified
                                        IN RE C.G.

                                     2022-NCSC-123

                                   Opinion of the Court



that, in the event that he was released, he would continue living with this man.

Respondent denied having had any thoughts of self-harm or that he posed a threat to

others but admitted that he sometimes got into arguments with a friend named

“William,” who would sometimes get angry with him. In such instances, respondent

said that he would just acquiesce in whatever William wanted in order to avoid

further trouble. Although respondent could not tell whether the medication that he

was taking had provided him with any relief, he committed to continue to take that

medication in the event that he was released. At that point, respondent had the

following colloquy with his trial counsel:

             [Counsel]: What kind of assistance or help do you have
             in accessing medical help?

             [Respondent]:       My ACT team, Easterseals.

             [Counsel]:    And do you cooperate with them?

             [Respondent]:       Easter and seals. Yes, I do, yes.

             [Counsel]: And if they ask you to take medications,
             would you take them?

             [Respondent]:       Yes.

             [Counsel]: And if they ask you to go see a doctor, would
             you go see a doctor?

             [Respondent]:       They have. They have tried to get me
             to take care of my teeth more. They wanted me to go do
             that, but I didn’t want to do that. I just disregarded it.

             [Counsel]:    Why didn’t you want to take care of your
             teeth?
                                             IN RE C.G.

                                           2022-NCSC-123

                                         Opinion of the Court



                    [Respondent]:       I brush my teeth at least once or twice
                    a day. You are supposed to brush it three times and have
                    three meals. I don’t get three meals a day, but they have
                    started to give me at least breakfast, a meal for breakfast,
                    but he’s been working on losing weight, and I’m trying to
                    work with him, but I’m gonna have to eat more.

       After claiming that his mother, who lived about fifteen or twenty minutes away,

       would help him remember to take his medications, respondent answered his trial

       counsel’s question concerning whether he would like to be released by stating that, “I

       see her ankles and Amy—the Amy at [Duke]—[Duke] remind me of my mom’s ankles,

       and she takes her water pills in the morning. I remind her.”

¶ 14         In response to questions posed by the trial court, respondent stated that he had

       contact with his ACT team on Mondays, Wednesdays, and Thursdays and that he

       attended a substance abuse group meeting on Friday “here and there, once in a blue.”

       Respondent told the trial court that he was provided with a bus ticket every time that

       he went to a group meeting and that he received a weekly check from Easterseals

       that he used to buy groceries.     Respondent answered the trial court’s question

       concerning what had happened right before his ACT team brought him to the hospital

       by stating, “I don’t—I don’t—I was—everything was the same, you know. It’s just

       probably one of my first family or my second family just probably wanted me there,”

       and reiterated that he did not know why he had been taken to the hospital except

       “just to eat and drink.”
                                                 IN RE C.G.

                                               2022-NCSC-123

                                             Opinion of the Court



¶ 15             In response to the trial court’s questions concerning the hallucinations that Dr.

       Schiff had described, respondent said, “I see—I see angels, white dots. I see angels”

       and “they just be like, white dots, different white dots floating in the air. I see them

       some, like not as much. I see black dots, but I see white dots more than the white

       dots.” Respondent said that he knew that the white dots were angels, but that “[t]he

       black[ ] one just might be hallucinations or—that is negativity.” When the trial court

       asked him whether he felt better inside or outside of the hospital, respondent

       answered that he had “bad habits,” including smoking cigarettes and marijuana, and

       that he would pick up cigarette butts by his apartment “so nobody can slip and fall

       on it.”

¶ 16             After respondent’s counsel made her closing argument, during which she

       requested that respondent be released from involuntary commitment, the trial court

       announced, based upon “clear, cogent, and convincing evidence,” that respondent had

       a mental illness, that he posed a danger to himself and to others, and that he was

       unable to care for himself. As a result, the trial court ordered that respondent remain

       involuntarily committed for another thirty days. On the same date, the trial court

       entered a written order that incorporated the examination reports prepared by Dr.

       Jones and Dr. Christensen and found “by clear, cogent, and convincing evidence” that

       respondent

                       has [a] mental illness[,] that being schizoaffective disorder
                       [and] has [a] long-standing [history] of mental illness
                                              IN RE C.G.

                                            2022-NCSC-123

                                          Opinion of the Court



                    which goes back to his late teens[,] he is 33 [years old] now.
                    [Respondent] suffers from hallucinations, disorganized
                    thoughts[, and] is noncompliant with medications when not
                    in [the] hospital. His active psychosis causes him to be a
                    danger to himself and others. His ACT team initially had
                    him committed as they were unable to see to his needs due
                    to his decompens[ation]. [Respondent] [is] unable to
                    sufficiently [take] care of [his] needs[,] that being dental
                    [and] nourishment needs. [Respondent] lives with [a]
                    person who has anger issues [and respondent] has been
                    [the] victim of assaultive [behavior and] disturbing
                    thoughts which cause deterioration [and] leaves him
                    unable to perceive dangers to himself.

       Based upon these findings, the trial court concluded that respondent was mentally ill

       and posed a danger to himself and others. Respondent noted an appeal to the Court

       of Appeals from the trial court’s order.

       C. Court of Appeals Decision

¶ 17         In seeking relief from the trial court’s order before the Court of Appeals,

       respondent began by arguing that the trial court’s written findings of fact lacked

       sufficient evidentiary support and did not support its conclusion that respondent

       posed a danger to himself and others. Among other things, respondent contended

       that the trial court had violated his right to confront and cross-examine the witnesses

       against him when it admitted the examination reports of Dr. Jones and Dr.

       Christensen into evidence even though neither of them had testified at the hearing

       and that there was “no other clear, cogent, and convincing record evidence that

       [respondent] was dangerous to himself or others.” In addition, respondent argued
                                                IN RE C.G.

                                              2022-NCSC-123

                                            Opinion of the Court



       that the trial court had violated respondent’s due process right to an impartial

       tribunal by “assuming the role of prosecutor by presenting the entirety of the State’s

       case.”

¶ 18            The Court of Appeals began by addressing respondent’s due process argument,

       with a majority of the Court of Appeals having concluded that “the trial court only

       elicited evidence that would otherwise be overlooked as no counsel for the State was

       present,” that “[t]he trial court did not ask questions meant to prejudice either party

       or impeach any witness,” and that, as a result, “the trial court did not violate

       [r]espondent’s right to an impartial tribunal.” C.G., ¶ 25. Judge Griffin dissented

       from his colleagues’ conclusion with respect to the due process issue on the grounds

       that respondent had been “deprived of his liberty by an officer of the court who, after

       expressing some reluctance, offered and admitted evidence against that individual,

       called an adverse witness to testify on his adversary’s behalf, and examined that

       witness to elicit the State’s evidence.” C.G., ¶ 46 (Griffin, J., dissenting).3

¶ 19            Next, the Court of Appeals evaluated whether the trial court’s written findings

       of fact were supported by competent evidence and supported its determination that

       respondent should be involuntarily committed for additional inpatient treatment. As

       an initial matter, the Court of Appeals held that the trial court had erred by



                3As a result of the fact that we have addressed respondent’s due process claim in
       detail in our opinion in a companion case, we will refrain from further discussion of the Court
       of Appeals’ evaluation of that issue in this opinion.
                                                 IN RE C.G.

                                               2022-NCSC-123

                                             Opinion of the Court



       incorporating the commitment examination reports into its written findings of fact

       given that, even though such reports are generally admissible in involuntary

       commitment proceedings, respondent had been deprived of the right to confront and

       cross-examine the persons who had prepared those reports. Id. ¶¶ 27–28 (citing

       N.C.G.S. § 122C-268(f) (2019)). According to the Court of Appeals, neither Dr. Jones

       nor Dr. Christensen had been present at respondent’s involuntary commitment

       hearing, so that the trial court had violated respondent’s confrontation rights by

       incorporating the contents of those reports into its written findings of fact. Id. ¶ 28.4

¶ 20          Nevertheless, the Court of Appeals concluded that the testimony provided by

       Dr. Schiff and the trial court’s remaining findings of fact were sufficient to support

       its decision to involuntarily commit respondent, so that the trial court’s error in

       incorporating the examiners’ reports into its findings of fact constituted harmless

       error. Id. ¶ 29 (citing State v. Ferguson, 145 N.C. App. 302, 307 (2001)). More


              4 Although Judge Griffin appeared to agree with his colleagues that the trial court had
       erred by incorporating the relevant reports into its written findings, he seems to have reached
       this conclusion on the grounds that, in light of the trial court’s failure to formally admit the
       relevant reports into evidence, it had violated respondent’s due process rights when it
       incorporated those reports into its written findings. C.G., ¶ 54 (Griffin, J., dissenting). Judge
       Griffin did not, however, address the issue of whether the evidence and the trial court’s
       written findings sufficed to support the trial court’s decision to involuntarily commit
       respondent for additional inpatient treatment. As a result of the fact that the State did not
       note an appeal based upon this aspect of Judge Griffin’s dissent or seek discretionary review
       of the Court of Appeals’ decision with respect to this issue, the question of whether the Court
       of Appeals erred by holding that trial court improperly incorporated the contents of the
       examination reports into its written findings of fact is not properly before us for decision. See
       N.C. R. App. P. 10(a) (providing that issues not raised in a party’s brief are deemed
       abandoned).
                                        IN RE C.G.

                                      2022-NCSC-123

                                    Opinion of the Court



specifically, the Court of Appeals held that the record contained sufficient evidence,

consisting of respondent’s own testimony, to support the trial court’s determination

that respondent was a danger to himself because of his “inability to care for his own

nourishment and dental needs.” Id. ¶ 34. In addition, the Court of Appeals held that

the trial court’s finding that respondent’s ACT team was unable to adequately ensure

that his needs for nourishment and dental care would be met “created the [required]

nexus between [r]espondent’s mental illness and future harm to himself.” Id. ¶ 35.

Finally, the Court of Appeals concluded that “[a] showing of behavior that is grossly

irrational, of actions that the individual is unable to control, . . . or of other evidence

of severely impaired insight and judgment shall create a prima facie inference that

the individual is unable to care for himself or herself.” Id. ¶ 36 (quoting N.C.G.S.

§ 122C-3(11)(a)(1)(II) (emphasis added by Court of Appeals). In the Court of Appeals’

view, Dr. Schiff’s testimony concerning respondent’s hallucinations and disturbed

thinking, his description of the assaults that had been previously perpetrated upon

respondent, and his concern that respondent would decompensate following

discharge sufficed to support an inference that respondent would be unable to care

for himself. Id. As a result, the Court of Appeals concluded that the trial court did

not err by determining that respondent posed a danger to himself. Id.5 Respondent


       5As a result of its conclusion that the evidence supported a finding that respondent
posed a danger to himself, the Court of Appeals did not reach the issue of whether the trial
                                                 IN RE C.G.

                                             2022-NCSC-123

                                           Opinion of the Court



       noted an appeal to this Court from the Court of Appeals’ decision with respect to the

       due process issue based on Judge Griffin’s dissent, and we allowed respondent’s

       request for discretionary review of the Court of Appeals’ determination that the

       record evidence and the trial court’s written findings sufficed to support the trial

       court’s decision to have respondent involuntarily committed for additional inpatient

       treatment.

                                           II.    Analysis

       A. Standard of Review

¶ 21          According to well-established North Carolina law, this Court reviews decisions

       of the Court of Appeals for errors of law. N.C. R. App. P. 16(a); State v. Melton, 371

       N.C. 750, 756 (2018). “When constitutional rights are implicated, the appropriate

       standard of review is de novo.” In re Adoption of S.D.W., 367 N.C. 386, 391 (2014);

       see also Dorsey v. UNC-Wilmington, 122 N.C. App. 58, 66 (1996) (utilizing a de novo

       standard of review in determining whether the trial court had violated a party’s due

       process right to an “impartial decisionmaker”). In addition, as the Court of Appeals

       has correctly held, an involuntary commitment order is reviewed on appeal for the

       purpose of determining whether the trial court’s findings of fact are supported by

       sufficient evidence and whether the trial court’s findings support its determination




       court’s determination that respondent posed a danger to others had sufficient support in the
       record evidence and the trial court’s findings of fact. C.G., ¶ 33.
                                             IN RE C.G.

                                           2022-NCSC-123

                                         Opinion of the Court



       that the respondent should be involuntarily committed for additional inpatient

       treatment, In re N.U., 270 N.C. App. 427, 430 (2020), with the latter of these

       determinations also being subject to de novo review on appeal. “Under a de novo

       review, the court considers the matter anew and freely substitutes its own judgment

       for that of the lower tribunal.” State v. Williams, 362 N.C. 628, 632–33 (2008)

       (cleaned up). Although the involuntary commitment order at issue in this case has

       long since expired, respondent’s appeal is not moot. See In re E.D., 372 N.C. 111, 114

       n.8 (2019) (concluding that “[t]he possibility that [the] respondent’s commitment in

       this case might likewise form the basis for a future commitment, along with other

       obvious collateral consequences, convinces us that this appeal is not moot” (quoting

       In re Hatley, 291 N.C. 693, 695 (1977))).

       B. Due Process

¶ 22         In his first challenge to the Court of Appeals’ decision, respondent argues that

       the trial court violated his due process right to an impartial tribunal when it “called

       the case, elicited all the evidence in favor of involuntarily committing [respondent],

       and then, based on the evidence [that] the [trial court] introduced, decided to

       involuntarily commit [respondent].” For the reasons set forth in our opinion in In re

       J.R., ___ N.C. ___, 2022-NCSC-127, we hold that no due process violation occurred in

       this case given that nothing about the manner in which the trial court conducted

       respondent’s involuntary commitment hearing tended to cast doubt upon the trial
                                                IN RE C.G.

                                              2022-NCSC-123

                                            Opinion of the Court



       court’s impartiality.    “The trial court simply presided over the hearing, asking

       questions to increase understanding and illuminate relevant facts to determine

       whether respondent met the necessary conditions for commitment.” Id. ¶ 24. As a

       result, we affirm the decision of Court of Appeals with respect to the due process

       issue.

       C. Sufficiency of Written Findings Supporting Commitment

¶ 23            In his second challenge to the trial court’s involuntary commitment order,

       respondent argues that the trial court’s findings of fact were not supported by

       competent evidence and that those findings were not sufficient to support a

       determination that respondent posed a danger to himself. As we have already noted,

       in order to involuntarily commit an individual for inpatient treatment, the trial court

       must “find by clear, cogent, and convincing evidence that the respondent is mentally

       ill” and that he or she is either “dangerous to self” or “dangerous to others.” N.C.G.S.

       § 122C-268(j).6 A respondent poses a danger to himself when, “[w]ithin the relevant

       past,” he or she has (1) acted in a manner that presents a reasonable probability that



                6As a result of the fact that respondent has not contested the validity of the trial
       court’s finding that he was mentally ill, that determination is binding for purposes of
       appellate review. See State v. Fuller, 376 N.C. 862, 2021-NCSC-20, ¶ 8 (holding that “[a] trial
       court’s finding of an ultimate fact is conclusive on appeal if the evidentiary facts reasonably
       support the trial court’s ultimate finding”). In addition, we conclude that the trial court’s
       determination concerning respondent’s mental illness is supported by Dr. Schiff’s testimony
       that respondent suffers from a schizoaffective disorder and has a “long-standing history of
       mental illness with psychosis” and by respondent’s admission that he had been diagnosed
       with a mental illness.
                                       IN RE C.G.

                                     2022-NCSC-123

                                   Opinion of the Court



he or she will suffer serious physical debilitation in the near future; (2) attempted or

threatened suicide and there is a reasonable probability of suicide; or (3) mutilated

or attempted to mutilate himself or herself and there is a reasonable probability of

serious self-mutilation, absent intervention and treatment. N.C.G.S. § 122C-3(11)(a).

With respect to the first of these three scenarios, which is the only one that appears

to be relevant for purposes of this case, the relevant statute provides that an

individual poses a danger to himself if:

             I.     The individual would be unable, without care,
             supervision, and the continued assistance of others not
             otherwise available, to exercise self-control, judgment, and
             discretion in the conduct of the individual’s daily
             responsibilities and social relations, or to satisfy the
             individual’s need for nourishment, personal or medical
             care, shelter, or self-protection and safety.

             II.    There is a reasonable probability of the individual’s
             suffering serious physical debilitation within the near
             future unless adequate treatment is given pursuant to this
             Chapter. A showing of behavior that is grossly irrational,
             of actions that the individual is unable to control, of
             behavior that is grossly inappropriate to the situation, or
             of other evidence of severely impaired insight and
             judgment shall create a prima facie inference that the
             individual is unable to care for himself or herself.

N.C.G.S. § 122C-3(11)(a)(1). In addition, the relevant statutory language provides

that “previous episodes of dangerousness to self, when applicable, may be considered

when determining reasonable probability of physical debilitation, suicide, or self-

mutilation.” N.C.G.S. § 122C-3(11)(a). A trial court must make findings of fact that
                                              IN RE C.G.

                                            2022-NCSC-123

                                          Opinion of the Court



       support both prongs of this test in order to support an involuntary commitment order.

       N.C.G.S. § 122C-268(j).

¶ 24         In seeking to persuade us to overturn the trial court’s involuntary commitment

       order, respondent argues that the Court of Appeals’ decision in this case

       “dramatically changed the test for what constitutes ‘danger to self’ ” by “essentially

       [holding] that a person may be found to be dangerous to himself based solely on

       current self-care issues without any forward-facing showing of ‘serious physical

       debilitation.’ ” According to respondent, the trial court was required to make specific

       findings concerning the probability that respondent would experience serious

       physical debilitation if released given that the Court of Appeals has previously held

       that “courts may not disregard the second prong of the definition of ‘danger to self,’ ”

       citing In re Monroe, 49 N.C. App. 23, 29 (1980), superseded on other grounds by

       statute, An Act to Recodify the Mental Health, Mental Retardation, and Substance

       Abuse Laws of North Carolina, ch. 589, §§ 1–2, 1985 N.C. Sess. Laws 670, 672, as

       recognized in In re J.P.S., 264 N.C. App. 58 (2019); In re W.R.D., 248 N.C. App. 512,

       516 (2016); In re Whatley, 224 N.C. App. 267, 273 (2012). In respondent’s view,

       “[u]nder Monroe, Whatley, W.R.D., and the plain language of the involuntary

       commitment statutes, being mentally ill and exhibiting symptoms of that mental

       illness, without more, are insufficient to support a finding of dangerous to self.”
                                                IN RE C.G.

                                              2022-NCSC-123

                                            Opinion of the Court



¶ 25         According to respondent, “none of the trial court’s findings specifically

       addressed the future harm prong” of the statute. In addition, respondent contends

       that the record contains insufficient record evidence to support the trial court’s order,

       with the Court of Appeals having erred by relying on Dr. Schiff’s testimony that

       respondent “was still experiencing symptoms of his mental illness and that

       [respondent] told [Dr. Schiff] that he didn’t think he needed his medication or had a

       long-standing mental illness,” citing C.G., ¶ 36. In respondent’s view, “this evidence

       reflected the trial court’s ultimate finding that [respondent] had a mental illness and

       described [respondent’s] condition and symptoms at the time of the hearing, [but it

       does] not indicate that [respondent] presented a threat of ‘serious physical

       debilitation’ in the near future.”

¶ 26         Finally, respondent argues that a “prima facie inference” that he lacked the

       ability to care for himself, which the trial court was entitled to make in the event that

       respondent displayed certain behaviors or actions, see N.C.G.S. § 122C-3(11)(a)(1)(II),

       did not relieve the trial court of its obligation to make a finding that respondent would

       have likely experienced serious physical debilitation in the event that he was not

       involuntarily committed. Respondent argues that a person’s inability to take care of

       his or her daily needs is not equivalent to facing a reasonable possibility that he or

       she would sustain serious harm and that the Court of Appeals’ conclusion to the

       contrary “erodes the constitutional assurance that we don’t involuntarily commit
                                              IN RE C.G.

                                            2022-NCSC-123

                                          Opinion of the Court



       someone for having a mental illness,” citing O’Connor v. Donaldson, 422 U.S. 563,

       575 (1975). As a result, for all these reasons, respondent urges us to reverse the Court

       of Appeals’ holding that the trial court’s findings of fact sufficed to support its

       determination that he posed a danger to himself.

¶ 27         In seeking to persuade us to uphold the trial court’s order, the State begins by

       arguing that respondent “does not contest the [trial] court’s finding that he was not

       able to satisfy his basic needs and exercise self-control” and that, even if he had done

       so, those findings had sufficient record support. In addition, the State contends that

       the trial court “properly found that there was a reasonable probability of

       [respondent’s] physical debilitation in the near future absent treatment.”        After

       acknowledging that the trial court is required to find that respondent would likely

       suffer physical debilitation in the near future in the event that he was released from

       involuntary commitment, the State argues that the trial court “need not say the

       magic words ‘reasonable probability of future harm’ ” in order to make the required

       determination, quoting J.P.S., 264 N.C. App. at 63.

¶ 28         According to the State, the trial court “specifically found that [respondent’s]

       current psychosis will persist and endanger him in the near future” and “that [he]

       was likely to repeat his previous self-endangering conduct.” First, the State contends

       that the trial court found that respondent had “ ‘active psychosis’ ” that “ ‘causes him

       to be a danger to himself and others’ ” and that, “unless committed, [respondent] was
                                              IN RE C.G.

                                            2022-NCSC-123

                                          Opinion of the Court



       likely to continue to experience self-endangering psychosis, hallucinations, and

       disorganized thoughts.” (emphasis added in brief). In addition, the State argues that

       the trial court found that respondent “was noncompliant with his medicine when he

       was not in inpatient treatment,” a fact that “indicate[s] that, if released, there was a

       reasonable probability that the symptoms causing              [respondent’s] physical

       debilitation would continue.” The State contends that these findings are supported

       by Dr. Schiff’s testimony that respondent had “very profound disorganization of

       thought and behavior responding to hallucinations,” that his thoughts “contain[ed]

       derogatory content that was quite disturbing to [respondent],” and that respondent

       had thrown away his medications.

¶ 29         Second, the State argues that the trial court “made findings that indicate that,

       absent treatment, [respondent] was likely to engage in conduct that had harmed him

       in the past.” More specifically, the State asserts that the trial court found that

       “[respondent] lives with a person who has anger issues . . . and that [he] has, in fact,

       become a victim of assaultive behavior and disturbing thoughts, which caused

       deterioration and leaves him unable to perceive dangers to himself resulting in his

       being assaulted.” (emphasis added in brief). According to the State, these findings

       “indicate that, absent treatment, [respondent’s] disturbing thoughts would have

       persisted and there was a reasonable probability that [respondent] would both behave

       in ways that instigated others to violence and been unable to perceive the danger of
                                              IN RE C.G.

                                            2022-NCSC-123

                                          Opinion of the Court



       being assaulted” given that respondent “lived with a roommate who struggled with

       anger management and with whom [respondent] had previously gotten into fights,

       and because, before he was committed, [respondent] had started wandering the

       streets.”

¶ 30          Finally, the State argues that “the inference that [respondent] was unable to

       care for himself provides further support for the conclusion that there was a

       reasonable probability that [respondent] would suffer serious physical debilitation

       absent treatment,” citing N.C.G.S. § 122C-3(11)(a)(1)(II).        In the State’s view,

       respondent’s behavior warrants such an inference in light of the trial court’s finding

       that respondent “suffers from hallucinations” and “disorganized thoughts” and the

       testimony presented at the hearing both by Dr. Schiff and by respondent. In addition,

       the State argues that the trial court’s other findings, including its determination that

       respondent’s ACT team had been unable to care for him, “combined with the inference

       that [respondent] was unable to care for himself, further indicate that [respondent]

       was likely to suffer physical debilitation in the near future.”

¶ 31          After carefully reviewing the record, we hold that the trial court’s written

       findings were insufficient to support its ultimate finding that respondent constituted

       a danger to himself. As we have already noted, the involuntary commitment statutes

       provide that “the court shall find by clear, cogent, and convincing evidence that the

       respondent is mentally ill and dangerous to self.” N.C.G.S. § 122C-268(j) (emphasis
                                              IN RE C.G.

                                            2022-NCSC-123

                                          Opinion of the Court



       added). For that reason, the required finding “must actually be made by the trial

       court” and “cannot simply be inferred from the record.” State v. Morgan, 372 N.C.

       609, 616 (2019) (holding that, “when the General Assembly has inserted the phrase

       ‘the court finds’ in a statute setting out the exclusive circumstances under which a

       defendant’s probation may be revoked, the specific finding described in the statute

       must actually be made by the trial court and cannot simply be inferred from the

       record”). However, “[t]hese ultimate findings, standing alone, are insufficient to

       support the trial court’s order,” since “the trial court must also ‘record the facts upon

       which its ultimate findings are based.’ ” In re N.U., 270 N.C. App. at 430 (quoting In

       re Collins, 49 N.C. App. 243, 246 (1980)). As a result, our review of the sufficiency of

       the trial court’s order in this case must begin with an examination of its written

       findings.

¶ 32         As we have already noted, the trial court found in its written order that

                    Respondent has [a] mental illness[,] that being
                    schizoaffective disorder [and] has [a] long-standing
                    [history] of mental illness which goes back to his late
                    teens[,] he is 33 [years old] now. [Respondent] suffers from
                    hallucinations,      disorganized    thoughts[,   and]     is
                    noncompliant with medications when not in [the] hospital.
                    His active psychosis causes him to be a danger to himself
                    and others. His ACT team initially had him committed as
                    they were unable to see to his needs due to his
                    decompens[ation]. [Respondent is] unable to sufficiently
                    [take] care of [his] needs[,] that being dental [and]
                    nourishment needs. [Respondent] lives with [a] person
                    who has anger issues [and respondent] has been [the]
                    victim of assaultive [behavior and] disturbing thoughts
                                              IN RE C.G.

                                            2022-NCSC-123

                                          Opinion of the Court



                    which cause deterioration [and] leaves him unable to
                    perceive dangers to himself.

       As an initial matter, we observe that, contrary to the State’s assertion, the trial court

       never found that “[respondent] was unable to satisfy his basic needs and exercise self-

       control.” On the contrary, the trial court found that respondent could not take care

       of his “dental” and “nourishment” needs, rather than his “basic” needs, and said

       nothing about respondent’s ability to exercise self-control. In addition, we note that

       the trial court did not find that, in the event that respondent was released from

       involuntary commitment, he would immediately decompensate or place himself in

       danger or that respondent’s ACT team could not manage respondent’s level of

       functioning in an outpatient environment. As a result, under the applicable legal

       standard, we are required to take the trial court’s findings as they stand without

       reference to any other information that might be contained in the record, including

       Dr. Schiff’s testimony that “there would be an immediate decompensation” upon

       discharge; that, in the absence of inpatient treatment, respondent “would

       immediately decompensate, be into a hospital,” or “into a situation placing himself or

       others in danger;” and that respondent’s ACT team could not support respondent in

       an outpatient environment.

¶ 33         The trial court’s findings, as written, cannot be deemed sufficient to support a

       determination that respondent posed a danger to himself given its failure to find that

       there was “a reasonable probability of [respondent] suffering serious physical
                                                IN RE C.G.

                                              2022-NCSC-123

                                            Opinion of the Court



       debilitation within the near future” unless he was involuntarily committed. N.C.G.S.

       § 122C-3(11)(a)(1)(II). As the Court of Appeals has consistently held for several

       decades, the relevant statutory provision “mandates a specific finding of a probability

       of serious physical debilitation resulting from the more general finding of lack of self-

       caring ability.” Monroe, 49 N.C. App. at 29; see also W.R.D., 248 N.C. App. at 515

       (holding that, in order to support a determination that the respondent posed a danger

       to himself, the trial court must find that the respondent cannot care for himself or

       herself and that there is a reasonable probability that the respondent will experience

       serious physical debilitation in the absence of continued inpatient treatment);

       Whatley, 224 N.C. App. at 273 (holding that “the trial court’s findings reflect [the]

       [r]espondent’s mental illness, but they do not indicate that [her] illness or any of her

       aforementioned symptoms will persist and endanger her within the near future”).

¶ 34          In Monroe, the respondent’s brother sought to have the respondent

       involuntarily committed on the grounds that he posed a danger to himself and others.

       49 N.C. App. at 24. At the conclusion of the involuntary commitment hearing, the

       trial court determined that respondent was mentally ill and a danger to himself and

       others7 based upon the following findings of fact:




              7The statutory definition of “dangerous to self” at the time that the Court of Appeals
       decided Monroe was, for all relevant purposes, identical to the one that applies in this case.
       Compare N.C.G.S. 122-58.2(1) (1979) with N.C.G.S. 122C-3(11)(a) (2021).
                         IN RE C.G.

                       2022-NCSC-123

                     Opinion of the Court



1.   The Respondent has been hospitalized at Dorothea
Dix Hospital two times since 1975 prior to his current
admission.

2.     At the time of his last discharge from the hospital
the Respondent’s physician prescribed medicine for him to
take, and his brother purchased the medicine for him. The
Respondent took the medicine for only three weeks. The
Respondent then refused to take any more of his medicine
and stated to his brother, “You might as well give me the
money because I will not take that. I don’t need it.”

3.    As long as Respondent was taking his medicine he
was in control of himself; but, once he stopped taking his
medicine he started going down.

4.     He has become uncontrollable at times.

       a.     During the night he is irregular in his
       sleeping. He is up from three to six times a night.

       b.    At other times he is in his front yard or on his
       porch making all kinds of loud noises or calling
       inappropriately to anyone passing by and telling
       them to hold their head up or telling them how they
       should do.

....

5.     Respondent disregards his nutritional needs by
fasting for some periods and then eating a whole chicken
or a whole loaf of bread. Respondent eats about five pounds
of sugar every two days. He will sometimes consume five
or six glasses of sweet water.

....

8.     Respondent has the paranoid and delusional belief
that his family is sexually seducing him and he has accused
them of that. He believes that all of his relatives are
against him.
                                       IN RE C.G.

                                     2022-NCSC-123

                                   Opinion of the Court



             9.    On a previous hospital admission, Respondent was
             noted to be lying in bed all day staring up at the ceiling.
             He wouldn’t move. This same type of behavior has been
             exhibited on his present admission.

             10.  Respondent       has   refused     medication   on   this
             admission.

Id. at 26–27. On appeal, the Court of Appeals held that “neither the facts recorded

by the trial court nor the record supports a conclusion or ultimate finding of

dangerousness to self” on the basis that, “even if indicative of some danger, the facts

do not support the finding that there is a reasonable probability of serious physical

debilitation to the [r]espondent within the near future.” Id. at 29 (cleaned up). The

Court of Appeals also noted that, while the respondent’s disregard of his nutritional

needs “may be evidence of mental illness” or even characteristic of an “inability to

‘exercise self-control, judgment, and discretion in the conduct of his daily

responsibilities,’ ” the record evidence did not show a “reasonable probability of

serious physical debilitation to [the respondent] within the near future,” with the

State having failed to elicit any evidence “showing the present or future effect of these

irregular dietary habits on respondent” and with the existence of “[u]nusual eating

habits alone [ ] do not amount[ing] to danger as contemplated in the controlling

statute.” Id. (quoting N.C.G.S. 122-58.2(1)(a)(1)(I) (1979))
                                              IN RE C.G.

                                            2022-NCSC-123

                                          Opinion of the Court



¶ 35         In Whatley, the trial court involuntarily committed the respondent for

       additional treatment after finding “by clear, cogent, and convincing evidence” that

       she

                    was exhibiting psychotic behavior that endangered her and
                    her newborn child. She is bipolar and was experiencing a
                    manic stage. She was initially noncompliant in taking her
                    medications but has been compliant over the past 7 days.
                    Respondent continues to exhibit disorganized thinking
                    that causes her not to be able to properly care for herself.
                    She continues to need medication monitoring. Respondent
                    has been previously involuntarily committed.

       224 N.C. App. at 271. On appeal, the Court of Appeals held that “none of the [trial]

       court’s findings demonstrate that there was ‘a reasonable possibility of [the

       respondent] suffering serious physical debilitation within the near future’ absent her

       commitment” and that, while “[e]ach of the trial court’s findings pertain to either [the]

       [r]espondent’s history of mental illness or her behavior prior to and leading up to the

       commitment hearing,” they “do not indicate that these circumstances rendered [the]

       [r]espondent a danger to herself in the future.” Id. at 273. In addition, the Court of

       Appeals held that, even though the trial court had determined that the respondent

       “needed medication monitoring and that she did not plan to follow up as an

       outpatient,” the trial court had made “no finding that connect[ed] these concerns with

       the court’s ultimate finding of ‘dangerous to self’ as defined in [N.C.G.S.] § 122C-

       3(11)(a)(1).” Id.
                                                IN RE C.G.

                                              2022-NCSC-123

                                            Opinion of the Court



¶ 36         In W.R.D., the Court of Appeals determined that the trial court’s involuntary

       commitment order contained only two findings that could reasonably be construed as

       relevant to the issue of whether the respondent posed a “danger to self.” 248 N.C.

       App. at 515.

                      First, the trial court found that “it is not medically safe for
                      Respondent to live outside of an inpatient commitment
                      setting” because “Respondent maintains a belief that
                      another doctor is his treating physician and will not be
                      treated by Dr. Weigel”; “Respondent is diagnosed
                      with paranoid schizophrenia, for which Respondent has
                      refused treatment”; and “Respondent has heart health
                      related issues, for which he is not compliant with
                      prescribed medical treatment.” Second, the trial court
                      found that Respondent was “unable to take [sic] maintain
                      his nutrition.” The trial court did not include any
                      additional findings of fact concerning Respondent's
                      nutrition.

       Id. at 515–16. After concluding that the record did not contain any evidence tending

       to show that the respondent’s “refusal to acknowledge his mental illness” or his

       “refusal to take his prescription medication” created a “reasonable probability of his

       suffering serious physical debilitation within the near future” in the absence of

       immediate involuntary commitment, the Court of Appeals determined that the trial

       court’s findings with respect to the respondent’s “inability to ‘maintain his nutrition’

       [were] not supported by competent evidence.” Id. at 516.
                                               IN RE C.G.

                                             2022-NCSC-123

                                           Opinion of the Court



¶ 37         Most recently, in J.P.S., the Court of Appeals vacated an involuntary

       commitment order in which the trial court had found that the respondent posed a

       danger to himself based on evidence tending to show that

                       (1) Respondent maintained grandiose thoughts that he had
                       a military staff providing him with intelligence
                       information; (2) Respondent ingested a large number of
                       pills in an apparent suicide attempt; (3) Respondent had “a
                       high dose of Adderall [and] Valium meds”; (4) Respondent
                       presented with an agitated manner and required forced
                       medication and restraints; (5) Respondent refused
                       medication for mania and psychosis; and (6) Respondent
                       suffered from post-traumatic stress disorder as a result of
                       prior military service.

       264 N.C. App. at 63. In declining to uphold the trial court’s involuntary commitment

       order “because of the trial court’s failure to include a finding of reasonable probability

       of some future harm,” the Court of Appeals explained that, “[a]s in Whatley, the trial

       court’s findings in this case ‘reflect [the] [r]espondent’s mental illness, but they do not

       indicate that [the] [r]espondent’s illness or any of [his] aforementioned symptoms will

       persist and endanger [him] within the near future.’ ” Id. (quoting Whatley, 224 N.C.

       App. at 273). According to the Court of Appeals, while “the trial court need not say

       the magic words ‘reasonable probability of future harm,’ it must draw a nexus between

       past conduct and future danger.” Id. (emphasis added) (quoting Whatley, 224 N.C.

       App. at 273).

¶ 38         The consistent theme in each of these decisions is that trial court’s findings

       that an individual suffers from a mental illness, exhibits symptoms associated with
                                              IN RE C.G.

                                            2022-NCSC-123

                                          Opinion of the Court



       that mental illness, and may not be able to take care of his or her needs are not

       sufficient to satisfy the second prong of the statutory test for the presence of a “danger

       to self.”   In this case, the trial court found that respondent suffered from

       schizoaffective disorder, hallucinations, and disorganized thoughts; that his ACT

       team had initially had respondent committed because “they were unable to see to his

       needs due to his decompensating;” that he was “noncompliant with medications”

       when he was not in the hospital; and that he was not able to sufficiently attend to his

       “dental [and] nourishment needs.”       A critical analysis of these findings and the

       underlying record evidence shows that they “[do] not demonstrate a ‘reasonable

       probability of [respondent] suffering serious physical debilitation within the near

       future’ without immediate, involuntary commitment,” W.R.D., 248 N.C. App. at 516,

       with the trial court having failed to couple its findings concerning respondent’s past

       and current condition with any findings regarding the extent to which respondent

       faced a risk of “serious physical debilitation” in the event that he did not remain in

       inpatient care.

¶ 39         In seeking to persuade us to reach a different result, the State contends that

       the trial court’s findings “show that [respondent’s] symptoms were likely to persist”

       given that those findings use “present tense verbs” to describe respondent’s symptoms

       and indicate that respondent “has an active psychosis’ that makes him ‘a danger to

       himself.’ ” (emphasis added in brief). We do not find this argument persuasive. As
                                          IN RE C.G.

                                        2022-NCSC-123

                                      Opinion of the Court



an initial matter, the trial court findings in each of the Court of Appeals’ decisions

described above were also written in the present tense, but that fact did not convince

the Court of Appeals to uphold the challenged orders.                In addition, and more

importantly, the fact that a respondent had significant mental health difficulties in

the past and currently exhibits symptoms of mental illness, standing alone, does not

tend to establish that these symptoms will necessarily occur or persist in the future

or that he or she will suffer serious physical debilitation in the near future in the

absence of additional inpatient treatment. See J.P.S., 264 N.C. App. at 62 (stating

that “[a] trial court’s involuntary commitment of a person cannot be based solely on

findings of the individual’s ‘history of mental illness or . . . behavior prior to and

leading up to the commitment hearing’ ” (quoting Whatley, 224 N.C. App. at 273)).8

In addition, the trial court’s finding that respondent’s “active psychosis causes him to

be a danger to himself” fails to explain how respondent’s psychosis precludes him

from attending to his physical needs or causes him to face a risk of serious physical

debilitation in the near future. Simply put, findings or evidence that one has been or




       8The State relies on Carr v. United States, 560 U.S. 438, 448 (2010), for the proposition
that “words used in the present tense include the future as well as the present.” Carr involved
the interpretation of a federal sex offender registration statute, with the quoted language
having come directly from 1 U.S.C. § 1, which provides guidance for “determining the
meaning of any Act of Congress.” Id. We are unable to see how Carr has any relevance to
the issue that is before us in this case, which involves the interpretation of a state court’s
handwritten factual findings contained in an involuntary commitment order.
                                                IN RE C.G.

                                              2022-NCSC-123

                                            Opinion of the Court



       currently is mentally ill, or has, in the past, “decompensat[ed],”9 without more, does

       not make one dangerous to himself or others, with the trial court’s findings to that

       effect and the underlying record evidence failing to account for the fact that the

       second prong of the relevant statutory test requires proof that future physical harm

       is probable in the absence of involuntary commitment. See O’Connor, 422 U.S. at 575

       (holding that “[a] finding of ‘mental illness’ alone cannot justify a State’s locking a

       person up against his will and keeping him indefinitely in simple custodial

       confinement”).10

¶ 40          We are equally unpersuaded by the State’s claim that respondent’s involuntary

       commitment was justified by the trial court’s finding that respondent lived with a

       roommate who had anger problems and that respondent had previously been

       assaulted by others.     As respondent points out, these facts “[do] not justify his




              9  In our understanding, “decompensation” is a term of art within the psychiatric
       profession that Dr. Schiff never defined during his testimony. Although the American
       Psychological Association defines “decompensation” as “a breakdown in an individual’s
       defense mechanisms, resulting in a progressive loss of normal functioning or worsening of
       psychiatric symptoms,” American Psychological Association Dictionary of Psychology,
       https://dictionary.apa.org/ decompensation (last visited December 6, 2022), neither the trial
       court’s order nor Dr. Schiff’s testimony demonstrates specifically how a likelihood of
       “decompensation” tended to show the existence of a “reasonable probability of [respondent]
       suffering serious physical debilitation within the near future” absent treatment in an
       inpatient facility.
               10 More specifically, while the record does contain evidence tending to show that

       respondent suffered from active psychosis, was at a risk of decompensation, and had shown
       a level of decompensation in the recent past, that generalized evidence, without more, does
       not tend to show that respondent is at a risk of substantial debilitation in the near term in
       the event that he is released from involuntary commitment.
                                             IN RE C.G.

                                           2022-NCSC-123

                                         Opinion of the Court



       commitment” against his will, with the Court of Appeals having rejected a virtually

       identical argument more than forty years ago in the course of considering the

       sufficiency of psychiatric testimony that the respondent “was imminently dangerous

       to herself and others” because the respondent’s mental health difficulties might cause

       others to engage in assaultive behavior. See In re Hogan, 32 N.C. App. 429, 434

       (1977). As the Court explained,

                    it is abundantly clear from his testimony given at the
                    hearing that [the psychiatrist] arrived at his opinion that
                    [the] respondent was imminently dangerous to herself or
                    others solely because he felt that her persistence in trying
                    to convert someone on the street might cause that person
                    to resist the idea, so that “they could become physically
                    aggressive toward her.” If so, it would seem more
                    appropriate to commit her aggressor rather than the
                    respondent.

       Id.; see also Monroe, 49 N.C. App. at 29–30 (holding that “[t]he chance that someone

       will harm [the] respondent in response to [his] action[s] cannot be found to be

       evidence of danger to self”). As a result, we hold that a risk that someone else might

       engage in unlawful conduct by assaulting respondent cannot support a determination

       that respondent poses a danger to himself sufficient to support the respondent’s

       involuntary commitment for inpatient mental health treatment.

¶ 41         Finally, the State argues that “the inference that [respondent] was unable to

       care for himself provides further support for the conclusion that there was a

       reasonable probability that [respondent] would suffer serious physical debilitation
                                               IN RE C.G.

                                             2022-NCSC-123

                                           Opinion of the Court



       absent treatment,” citing N.C.G.S. § 122C-3(11)(a)(1)(II). Admittedly, the record in

       this case could support a determination of “grossly irrational” or “grossly

       inappropriate” behavior on the part of respondent and contains “other evidence of

       impaired insight and judgment” on respondent’s part that is sufficient to “create a

       prima facie inference that [respondent] is unable to care for himself.”11 N.C.G.S.

       § 122C-3(11)(a)(1)(II).   As the State acknowledges, however, “an inference that

       respondents are unable to care for themselves cannot alone satisfy the second prong”

       of the statutory definition of “danger to self.”       In addition, as we have already

       explained, an inference that someone is “unable to care for himself” does not

       necessarily mean that that person is at risk of “suffering serious physical debilitation

       within the near future” in the absence of inpatient mental health treatment, with the

       fact that the respondent is “unable to care for himself” being insufficient to obviate

       the need to “draw a nexus between [the respondent’s] past conduct and future

       danger.” J.P.S., 264 N.C. App. at 63.

¶ 42          Thus, for all these reasons, we hold that the Court of Appeals erred by

       concluding that the trial court’s findings and the record evidence were sufficient to

       support a determination that respondent posed a danger to himself and that




              11Interestingly, it was the Court of Appeals that first drew this inference. There is
       no indication in the record that the trial court did so.
                                          IN RE C.G.

                                        2022-NCSC-123

                                      Opinion of the Court



respondent’s involuntary commitment could be justified on that basis. 12 As a result,

we reverse the trial court’s involuntary commitment order and remand this case to

the trial court for further proceedings not inconsistent with this opinion.13 We take

this action with the understanding that, as the Court of Appeals observed in W.R.D.,



       12  An examination of the sufficiency of the evidence concerning the extent to which
respondent posed a danger to himself is necessary in order to permit the Court to determine
whether this case should be remanded to the trial court for the purpose of allowing the trial
court to consider whether, in the event that the trial court had made proper findings of fact
that were supported by the evidence, respondent should have been involuntarily committed.
        13 Although the trial court also found that respondent was a danger to others, the

Court of Appeals did not review the sufficiency of this finding or whether the evidence
supported it in light of its determination that the trial court had properly found that
respondent posed a danger to himself. C.G., ¶ 33. Although the State made a relatively brief
argument in the Court of Appeals that the trial court’s findings and the record evidence would
have supported a determination that respondent posed a danger to others, it made no effort
to present any such argument before this Court and has not requested that, in the event that
we did not uphold the trial court’s involuntary commitment order on the grounds that
respondent posed a danger to himself, we remand this case to the Court of Appeals for the
purpose of allowing it to determine whether the trial court’s involuntary commitment order
could be upheld on the basis that respondent posed a risk to others. Aside from the issue of
whether the remand approach remains viable as a matter of appellate procedure, we note
that the relevant statute provides that a respondent is “dangerous to others” if, “[w]ithin the
relevant past, the individual has inflicted or attempted to inflict or threatened to inflict
serious bodily harm on another, or has acted in such a way as to create a substantial risk of
serious bodily harm to another, or has engaged in extreme destruction of property; and that
there is a reasonable probability that this conduct will be repeated.” N.C.G.S. § 122C-
3(11)(b). The trial court made no written findings that tend to suggest that respondent’s
conduct would satisfy this statutory definition, and nothing in the record evidence appears
to us to be sufficient to support such a determination. Dr. Schiff’s assertion that respondent’s
hallucinations have in the past “led him to have aggressive behaviors in the community,”
without explaining what those behaviors were, and respondent’s vague statement that he
and William had “gotten into it” are hardly “clear, cogent, and convincing evidence” of the
infliction, attempted infliction, threatened infliction, or creation of a substantial risk of
“serious bodily harm on another.” As a result, we decline to remand this case to the Court of
Appeals for consideration of the extent to which, if at all, the trial court’s involuntary
commitment order should be upheld on the basis of a determination that respondent posed a
danger to others.
                                                 IN RE C.G.

                                                2022-NCSC-123

                                            Opinion of the Court



       our decision “does not mean that [r]espondent is competent, or that he cannot

       properly be committed at some future hearing.” 248 N.C. App. at 513. Instead, “[w]e

       simply hold that the trial court’s findings and the evidence in the record are

       insufficient to satisfy the statutory criteria for involuntary commitment,” id., with a

       firm adherence to the relevant statutory requirements in these cases being essential

       given the “massive curtailment of liberty” and “stigmatizing consequences” that

       accompany involuntary commitment. Vitek v. Jones, 445 U.S. 480, 491–92 (1980).

                                         III.    Conclusion

¶ 43         Thus, for the reasons set forth in In re J.R., ___ N.C. ___, 2022-NCSC-127, we

       affirm the Court of Appeals’ decision with respect to the due process issue while

       holding that the record evidence and the trial court’s written findings of fact do not

       suffice to support the trial court’s involuntary commitment order. As a result, we

       reverse the Court of Appeals’ decision, in part, and remand this case to that Court for

       further remand to the District Court, Durham County, for further proceedings not

       inconsistent with this opinion.

             AFFIRMED, IN PART; REVERSED, IN PART; AND REMANDED.
             Chief Justice NEWBY concurring in part and dissenting in part.

¶ 44         I agree with the majority’s conclusion that respondent’s due process right to an

       impartial tribunal was not violated for the reasons stated in In re J.R.,

       2022-NCSC-127. I write separately, however, because the trial court did make

       forward-looking findings of fact that draw a nexus between respondent’s past conduct

       and a reasonable probability of future harm. Because the trial court’s findings of fact

       are supported by competent evidence and are sufficient to indicate a reasonable

       probability of respondent suffering future harm without adequate treatment, the

       Involuntary Commitment Order should be affirmed. Accordingly, I respectfully

       concur in part and dissent in part.

¶ 45         On 30 January 2020, respondent was taken to the emergency department by

       his outpatient care team, the Assertive Community Treatment (ACT) team. An ACT

       team consists of various mental health care providers who assist respondent when he

       is not in the hospital and monitor him weekly to ensure that he is taking his

       medication and that his dental and nourishment needs are met. Phillip Jones, M.D.

       first examined respondent when he arrived at the hospital and reported that

       respondent was “so psychotic [that] he [was] unable to effectively communicate his

       symptoms.” Dr. Jones completed a commitment report, concluding that respondent

       was dangerous to himself, and petitioned for respondent’s involuntary commitment.

       The next day, Miles Christensen, M.D. conducted a second examination of respondent
                                               IN RE C.G.

                                             2022-NCSC-123

                           Newby, C.J., concurring in part and dissenting in part



       and completed a second commitment report. He observed that respondent was

       hearing voices, experiencing hallucinations, and “crying intensely.” Dr. Christensen

       diagnosed respondent with schizoaffective disorder and recommended that

       respondent be committed.

¶ 46         The trial court held an involuntary commitment hearing on 7 February 2020.

       Max Schiff, M.D., respondent’s attending physician, testified. Dr. Schiff explained

       that respondent’s ACT team brought respondent to the hospital because the team

       “could no longer support him in the community” as an outpatient due to “an acute

       change in his mental status with increasing disorganization, hallucinations,

       delusions, abnormal psychomotor behavior, . . . [and] wandering around the streets.”

       Dr. Schiff described that respondent was still demonstrating “very profound

       disorganization of thought and behavior responding to hallucinations” during his

       evaluation of respondent. According to Dr. Schiff, respondent had not taken his

       medications, “which had previously stabilized him[,]” and respondent informed him

       that “thoughts were being inserted into his head and [were] occasionally controlling

       him.” Dr. Schiff expressed concern that, if respondent was discharged, he “would

       immediately decompensate . . . into a situation placing himself or others [in] danger.”

¶ 47         Respondent also testified at the hearing. Respondent explained that he sees

       black dots and angels, which he described as white dots. Respondent stated that he

       had been taking his medication and would continue to do so, but he could not “tell a
                                                IN RE C.G.

                                              2022-NCSC-123

                            Newby, C.J., concurring in part and dissenting in part



       difference” if the medication was helping him.

¶ 48          At the close of the hearing, the trial court concluded that respondent was

       mentally ill and a danger to himself and others. The trial court recorded the following

       findings of fact:

                            Respondent has [a] mental illness that being
                     schizoaffective [disorder and] has long[-]standing [history]
                     of mental illness which goes back to his late teens[.] [H]e is
                     33 [years old] now. Resp[ondent] suffers from
                     hallucinations,     disorganized    thoughts[,    and]      is
                     noncompliant with medications when not in [the] hospital.
                     His active psychosis causes him to be a danger to himself
                     and others. His ACT team initially had him committed as
                     they were unable to see to his needs due to his
                     decompensating [and] unable to sufficiently take care of
                     needs that being dental [and] nourishment needs.
                     [Respondent] lives with [a] person who has anger issues
                     [and respondent] has been [a] victim of assaultive
                     [behavior and] disturbing thoughts which cause
                     deterioration [and] leaves [respondent] unable to perceive
                     dangers to himself.

¶ 49          The trial court ordered that respondent be involuntarily committed for thirty

       days. Respondent appealed.

¶ 50          On appeal, respondent challenged the trial court’s conclusion that he was a

       danger to himself or others under N.C.G.S. § 122C-3(11)(a). The Court of Appeals

       concluded that the “trial court properly found Respondent was a danger to himself.”1

       In re C.G., 278 N.C. App. 416, 2021-NCCOA-344, ¶ 33. The Court of Appeals reasoned


              1Accordingly, the Court of Appeals did not reach the issue of whether the trial court’s
       conclusion that respondent is a danger to others was supported by sufficient evidence.
                                                IN RE C.G.

                                              2022-NCSC-123

                            Newby, C.J., concurring in part and dissenting in part



       that the finding that respondent’s ACT team was unable to care for his dental and

       nourishment needs “created the nexus between Respondent’s mental illness and

       future harm to himself.” Id. ¶ 35. Therefore, according to the Court of Appeals, “the

       trial court satisfied the requirement [that] it find a reasonable probability of future

       harm absent treatment.” Id. The Court of Appeals thus affirmed the commitment

       order. Id. ¶ 37.

¶ 51          Respondent petitioned this Court to consider whether the Court of Appeals

       erred in concluding that the trial court’s written findings of fact were supported by

       competent evidence and were sufficient to support its conclusion that respondent is

       dangerous to himself. This Court allowed respondent’s petition.2

¶ 52          The task here is to determine whether the Court of Appeals properly held that

       the trial court’s findings of fact were supported by competent evidence and, in turn,

       supported its conclusion that respondent is a danger to himself. This Court reviews

       decisions of the Court of Appeals for legal error. State v. Brooks, 337 N.C. 132, 149,

       446 S.E.2d 579, 590 (1994). Appellate review of a commitment order “is limited to

       determining ‘(1) whether the court’s ultimate findings are indeed supported by the

       “facts” which the court recorded in its order as supporting its findings, and (2)

       whether in any event there was competent evidence to support the court’s findings.’ ”



              2Respondent also appealed to this Court as of right based upon the dissenting opinion
       at the Court of Appeals, regarding the due process issue. Because the due process issue was
       resolved based upon the holding in the lead case, that issue is not further discussed herein.
                                                IN RE C.G.

                                              2022-NCSC-123

                            Newby, C.J., concurring in part and dissenting in part



       In re Moore, 234 N.C. App. 37, 42–43, 758 S.E.2d 33, 37 (quoting In re Hogan, 32 N.C.

       App. 429, 433, 232 S.E.2d 492, 494 (1977)), disc. rev. denied, 367 N.C. 527, 762 S.E.2d

       202 (2014).

¶ 53          “To support an inpatient commitment order, the court shall find by clear,

       cogent, and convincing evidence that the respondent is mentally ill and dangerous to

       self . . . or dangerous to others . . . .” N.C.G.S. § 122C-268(j) (2021). An individual is a

       danger to himself if he has acted in a way that shows all of the following:

                     I.     The individual would be unable, without care,
                     supervision, and the continued assistance of others not
                     otherwise available, to exercise self-control, judgment, and
                     discretion in the conduct of the individual’s daily
                     responsibilities and social relations, or to satisfy the
                     individual’s need for nourishment, personal or medical
                     care, shelter, or self-protection and safety.

                     II.    There is a reasonable probability of the individual’s
                     suffering serious physical debilitation within the near
                     future unless adequate treatment is given pursuant to this
                     Chapter. A showing of behavior that is grossly irrational,
                     of actions that the individual is unable to control, of
                     behavior that is grossly inappropriate to the situation, or
                     of other evidence of severely impaired insight and
                     judgment shall create a prima facie inference that the
                     individual is unable to care for himself or herself.

       N.C.G.S. § 122C-3(11)(a)(1) (2021).

¶ 54          Thus, the trial court must make findings that address both respondent’s

       current inability to care for himself and the probability that respondent would suffer

       serious physical debilitation in the future without treatment.
                                               IN RE C.G.

                                             2022-NCSC-123

                           Newby, C.J., concurring in part and dissenting in part



¶ 55         Specifically at issue here is whether the trial court made forward-looking

       findings sufficient to support a reasonable probability of respondent suffering serious

       harm in the future without adequate treatment. To satisfy this prong, the trial court’s

       findings must simply “indicate that respondent is a danger to himself in the future.”

       See In re Moore, 234 N.C. App. at 44–45, 758 S.E.2d at 38 (emphasis added). The trial

       court “must draw a nexus between past conduct and future danger”; however, it “need

       not say the magic words ‘reasonable probability of future harm.’ ” In re J.P.S., 264

       N.C. App. 58, 63, 823 S.E.2d 917, 921 (2019) (citing In re Whatley, 224 N.C. App. 267,

       273, 736 S.E.2d 527, 531 (2012)).

¶ 56         The majority contends the trial court’s findings of fact are insufficient to

       support the conclusion that respondent is dangerous to himself. According to the

       majority, the trial court’s findings do not indicate a reasonable probability of

       respondent suffering serious physical debilitation in the future. Rather, the majority

       contends the trial court’s findings focus on respondent’s behavior prior to the

       commitment hearing and fail to draw a nexus to a risk of future harm.

¶ 57         Here the trial court did make findings about respondent’s likely future conduct

       and risk of harm without adequate treatment. The trial court found that respondent

       “suffers from hallucinations [and] disorganized thoughts” and has “active psychosis”
                                                IN RE C.G.

                                              2022-NCSC-123

                            Newby, C.J., concurring in part and dissenting in part



       which “causes him to be a danger to himself.”3 The trial court’s findings thus indicate

       that respondent poses a danger to himself by drawing a nexus between respondent’s

       present symptoms—hallucinations, disorganized thoughts, and active psychosis—

       and the risk of dangerousness if the symptoms remained untreated.

¶ 58          Dr. Schiff provided forward-looking testimony that supports the trial court’s

       findings. Dr. Schiff testified that if respondent were discharged, “there would be an

       immediate decompensation, given [respondent’s] continued level of disorganization

       and . . . hallucinations.” Dr. Schiff explained that without inpatient treatment,

       respondent would “immediately . . . plac[e] himself . . . [in] danger.” See In re Moore,

       234 N.C. App. at 44–45, 758 S.E.2d at 38 (affirming a commitment order where the

       trial court’s finding of a “high risk of decompensation if released and without

       medication” supported the conclusion that respondent posed a danger to himself in

       the future). Dr. Schiff’s concerns thus support the trial court’s finding that




              3  The majority correctly recognizes that the trial court must actually find that
       respondent is a danger to himself; it “cannot simply be inferred from the record.” Yet, the
       majority faults the trial court in its order for connecting respondent’s active psychosis and
       his present symptoms to the risk that respondent poses a danger to himself but for failing to
       explain how respondent’s symptoms lead to such a risk. Additionally, the majority contends
       that “the findings or evidence that one has been or currently is mentally ill, or has, in the
       past, ‘decompensat[ed],’ without more, does not make one dangerous to himself or others.”
       Here, however, the trial court also found that (1) both respondent and the ACT team were
       unable to treat respondent’s outpatient needs; (2) respondent is unable to perceive dangers
       to himself; (3) respondent is unable to obtain sufficient nourishment; and (4) respondent has
       been a victim of assaultive behavior which causes deterioration. These findings demonstrate
       how respondent’s present symptoms affect his behavior and cause him to be a danger to
       himself.
                                               IN RE C.G.

                                             2022-NCSC-123

                           Newby, C.J., concurring in part and dissenting in part



       respondent’s symptoms caused him to be a danger to himself.

¶ 59         The trial court also found that respondent is noncompliant with his medication

       when he is not in the hospital and that respondent’s ACT team brought him to the

       hospital because the team was unable to attend to his decompensation and his dental

       and nourishment needs. Dr. Schiff’s testimony supports these findings. Dr. Schiff

       explained that respondent admitted he was not taking his medication, “which had

       previously stabilized him[,]” and that the ACT team was unable to support

       respondent’s current “level of disorganization and decompensation” in the outpatient

       environment. Respondent’s testimony also supports the trial court’s finding that

       respondent and the ACT team were unable to meet respondent’s dental and

       nourishment needs. Respondent testified that the ACT team had “started to give

       [him] at least breakfast,” but he does not “get three meals a day” when he is not in

       the hospital. Thus, respondent was unable to obtain proper bodily nourishment,

       which is essential for respondent to sustain himself. Additionally, respondent

       testified that he “disregarded” the ACT team’s suggestion that he take care of his

       teeth. Therefore, despite the ACT team’s efforts, respondent was unwilling to take

       care of his dental needs. Therefore, the trial court’s findings, supported by Dr. Schiff’s

       testimony, indicate that respondent’s symptoms, level of active psychosis, and dental
                                                 IN RE C.G.

                                               2022-NCSC-123

                             Newby, C.J., concurring in part and dissenting in part



       and nourishment needs could not be treated with outpatient resources. 4 As such,

       there is a reasonable probability that respondent’s present symptoms would persist

       and increase his risk of suffering physical debilitation and further decompensation

       without inpatient care, and thus would cause him to be a danger to himself.

¶ 60           In sum, the trial court’s findings of fact directly link respondent’s past behavior

       and current symptoms to a risk of future harm. Respondent’s history of mental illness

       and noncompliance with medication coupled with his current hallucinations,

       disorganized thoughts, active psychosis, and decompensation that could not be

       treated with outpatient resources indicate a reasonable probability of respondent

       suffering serious physical debilitation in the future. The Court of Appeals thus

       properly affirmed the commitment order. Accordingly, I concur in part and dissent in

       part.

               Justice BERGER joins in this concurring in part and dissenting in part

       opinion.



               4The majority concedes that the record could support a prima facie inference that
       respondent is unable to care for himself based on respondent’s “grossly irrational” or “grossly
       inappropriate” behavior. The majority acknowledges, though, that such an inference alone
       cannot satisfy the second prong of the “dangerous to self” definition. Here, however, such a
       prima facie inference does not stand alone and is supported by Dr. Schiff’s testimony that the
       ACT team is also unable to support respondent due to his decompensation and treat
       respondent’s needs in the outpatient environment. Not only is respondent unable to care for
       himself, but the ACT team, the outpatient team specifically designed to assist respondent
       when he is not in the hospital, is also unable to see to respondent’s needs. Thus, absent
       inpatient treatment, the trial court correctly concluded that respondent is a danger to
       himself.
             Justice EARLS concurring in part and dissenting in part.


¶ 61         I dissent from the majority’s holding on the due process issue in this case for

       the reasons stated in my dissenting opinion in In re J.R., 2022-NCSC-127.

             Justices HUDSON and MORGAN join in this opinion concurring in part and

       dissenting in part.




             Justice BARRINGER concurring in part and dissenting in part.


¶ 62         Although I agree with the majority’s conclusion that respondent’s due process

       right to an impartial tribunal was not violated for the reasons stated in In re J.R.,

       2022-NCSC-127 and that the written findings of fact are insufficient to support the

       trial court’s determination that respondent posed a danger to himself, I cannot agree

       with the conclusion that the evidence in the record in this matter is insufficient to

       satisfy the statutory criteria for involuntary commitment. Not only is this issue not

       before us, but the record is more than sufficient to satisfy the statutory criteria for

       involuntary commitment if proper findings of fact had been made. Therefore, I

       respectfully concur in part and dissent in part.
                                                 IN RE C.G.

                                               2022-NCSC-123

                            Barringer, J., concurring in part and dissenting in part



¶ 63          The only issue that respondent petitioned for review1 by this Court is whether

       “the Court of Appeals err[ed] by concluding that the trial court’s written findings of

       fact were supported by evidence and were sufficient to support its conclusion that

       [respondent] was dangerous to himself.” We allowed respondent’s petition for

       discretionary review on this issue, and that is the issue respondent briefed. The

       majority answered this question in the negative, and I agree with that conclusion.

       The trial court’s written findings of fact were as follows:

                            Respondent has [a] mental illness that being
                     schizoaffective [disorder and] has long[-]standing [history]
                     of mental illness which goes back to his late teens[.] [H]e is
                     33 [years old] now. Resp[ondent] suffers from
                     hallucinations,     disorganized    thoughts[,    and]      is
                     noncompliant with medications when not in [the] hospital.
                     His active psychosis causes him to be a danger to himself
                     and others. His [Assertive Community Treatment (ACT)]
                     team initially had him committed as they were unable to
                     see to his needs due to his decompensating [and] unable to
                     sufficiently take care of needs that being dental [and]
                     nourishment needs. [Respondent] lives with [a] person who
                     has anger issues [and respondent] has been [a] victim of
                     assaultive [behavior and] disturbing thoughts which cause
                     deterioration [and] leaves [respondent] unable to perceive
                     dangers to himself.

¶ 64          As identified by my colleagues, the trial court specifically found that

       respondent “suffers from hallucinations [and] disorganized thoughts” and has “active




              1 Respondent also appealed as of right to this Court on account of the dissenting
       opinion at the Court of Appeals. The dissent in the Court of Appeals disagreed with the Court
       of Appeals majority with respect to the due process issue.
                                                IN RE C.G.

                                              2022-NCSC-123

                           Barringer, J., concurring in part and dissenting in part



       psychosis” which “causes him to be a danger to himself.” Psychosis is “[a]n acute or

       chronic mental state marked by loss of contact with reality, disorganized speech and

       behavior, and often by hallucinations or delusions, seen in certain mental illnesses,

       such as schizophrenia.” Psychosis, The American Heritage Dictionary (5th ed. 2018).

       However, the trial court’s other findings focused on the respondent’s state and his

       outpatient team’s (ACT team) inability to care for him at the time of his commitment,

       rather than his outpatient team’s ability to care for him and the consequences if

       respondent was released out of inpatient care at or around the time of the hearing.

¶ 65         Going further than assessing the findings of fact is neither necessary nor

       appropriate under Rule 16 of our Rules of Appellate Procedure. N.C. R. App. P. 16(a)

       (“[R]eview in the Supreme Court is limited to consideration of the issues stated in the

       notice of appeal filed pursuant to Rule 14(b)(2) or the petition for discretionary review

       and the response thereto filed pursuant to Rule 15(c) and (d), unless further limited

       by the Supreme Court, and properly presented in the new briefs required by Rules

       14(d)(1) and 15(g)(2) to be filed in the Supreme Court.”).

¶ 66         However, if we reach the issue of whether the record is sufficient to satisfy the

       statutory criteria for involuntary commitment, specifically the “dangerous to self”

       portion of the statute, this Court should conclude that the testimony from

       respondent’s attending physician and respondent himself, as reflected in the

       transcript, is sufficient to support a conclusion that respondent is dangerous to
                                               IN RE C.G.

                                             2022-NCSC-123

                          Barringer, J., concurring in part and dissenting in part



       himself.

¶ 67         The relevant subsection of the statute is as follows:

                   a. Dangerous to self. — Within the relevant past, the
                      individual has done any of the following:

                        1. The individual has acted in such a way as to show
                           all of the following:

                            I.    The individual would be unable, without care,
                                  supervision, and the continued assistance of
                                  others not otherwise available, to exercise
                                  self-control, judgment, and discretion in the
                                  conduct      of    the    individual’s   daily
                                  responsibilities and social relations, or to
                                  satisfy the individual’s need for nourishment,
                                  personal or medical care, shelter, or self-
                                  protection and safety.

                            II.   There is a reasonable probability of the
                                  individual’s suffering serious physical
                                  debilitation within the near future unless
                                  adequate treatment is given pursuant to this
                                  Chapter. A showing of behavior that is grossly
                                  irrational, of actions that the individual is
                                  unable to control, of behavior that is grossly
                                  inappropriate to the situation, or of other
                                  evidence of severely impaired insight and
                                  judgment shall create a prima facie inference
                                  that the individual is unable to care for
                                  himself or herself.

                          ....

                        Previous episodes of dangerousness to self, when
                        applicable, may be considered when determining
                        reasonable probability of physical debilitation,
                        suicide, or self-mutilation.
                                               IN RE C.G.

                                             2022-NCSC-123

                          Barringer, J., concurring in part and dissenting in part



       N.C.G.S. § 122C-3(11)(a) (2021) (emphases added).

¶ 68         At the hearing, Dr. Max Schiff testified that he was concerned that “if

       [respondent] were to be discharged, that there would be an immediate

       decompensation.” He explained that immediate decompensation would lead to

       respondent being placed “into a hospital or into a situation placing himself or others

       at danger at this point.” Decompensation in psychiatry is “the failure to generate

       effective psychological coping mechanisms in response to stress, resulting in

       personality disturbance or disintegration, esp[ecially] that which causes relapse in

       schizophrenia.” Decompensation, New Oxford American Dictionary (3rd ed. 2010); see

       also Decompensation, The American Heritage Dictionary (5th ed. 2018).

¶ 69         Dr. Schiff also testified that just the week prior to the hearing he and

       respondent’s Assertive Community Treatment team met with respondent and the

       ACT team “felt that [respondent was] quite far from his baseline last week.” Dr. Schiff

       explained that he continues to work with the ACT team “in attempting to assess

       [respondent’s] baseline and whether or not they are able to support him in the

       community.” Dr. Schiff testified that the ACT team felt that “they could no longer

       support [respondent] in the community based on his level of disorganization and

       decompensation last week.” Dr. Schiff further testified that respondent’s behavior

       was “disorganized and psychotic in nature” and that “there has been some aggression

       and aggressive behavior before.” While Dr. Schiff has been “pleased with
                                                 IN RE C.G.

                                               2022-NCSC-123

                            Barringer, J., concurring in part and dissenting in part



       [respondent’s] response [to treatment] so f[a]r,” Dr. Schiff stated, “[H]e remains with

       a high level of psychosis that makes me concerned about his decompensation, were

       he . . . to be released and not in the monitored setting.”

¶ 70          Respondent also testified at the hearing. When asked by his counsel with

       whom he lived, respondent stated:

                     My brother and my friend. My — he’s my brother first, but
                     he’s my friend second. I was in a relationship with him for
                     8, 9, 10 years. But it wasn’t be nothing sexually wise like
                     that with him again. And his best friend, which is my
                     roommate, which is my brother.

¶ 71          When asked whether he would like to be released from commitment,

       respondent did not answer the question but instead responded, “I see her ankles and

       Amy — the Amy at Williams Ward — Williams Ward remind me of my mom’s ankles,

       and she takes her water pills in the morning. I remind her.” Respondent also

       acknowledged that he was having hallucinations and explained that he “see[s] angels,

       white dots . . . floating in the air” and “black dots,” which “just might be

       hallucinations or . . . negativity.”

¶ 72          Given this record, there was more than sufficient testimony to support a

       conclusion that respondent is dangerous to himself. The trial court could have made

       findings of fact that linked respondent’s past behavior and current symptoms to a

       risk of future harm if inpatient treatment was discontinued. Therefore, I concur in

       part and dissent in part.